Grice, Justice.
1. Where a suit was instituted by “L. Frankel trading as Fulton Distributing Company,” it was not error, as a matter of law, for the court to make Louis Frankel a party plaintiff in response to a prayer in the answer of the defendant wherein it was alleged that Louis Frankel was the real owner of Fulton Distributing Company, and that the petition was filed in the name of L. Ffankel for the purpose of misleading the defendant, that the “L.” is supposed to stand for “Leo,” but that Louis Frankel instigated the suit and is using the initial “L.” or the name “Leo” as a dummy, and that. Louis Frankel is the real plaintiff. Whether there was an abuse of the discretion of the judge in making such a party is not a question presented for decision, there being no assignment of error and no evidence brought up from which this court could determine such a question.
2. The original plaintiff could not bring a hill of exceptions to this court *285assigning error only upon the refusal to strike the pleas and answers of the defendant, because such refusal did not constitute a final judgment which could be reviewed by writ of error. Flemister v. Alaculsey Lumber Co., 143 Ga. 416(3) (85 S. E. 342) ; English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292); Code, § 6-701.
No. 11889.
November 13, 1937.
Adhered to on rehearing, December 16, 1937.
3. Nor could the original plaintiff bring a bill of exceptions to the Supreme Court assigning error on the order adding a new party. Code, § 6-701; Workingmen's Union Association v. Reynolds, 138 Ga. 123 (74 S. E. 838); Ray v. Anderson, 117 Ga. 136 (43 S. E. 408); Clark v. Dallas Land Co., 141 Ga. 110 (80 S. E. 556); Hooks v. Prince, 171 Ga. 688 (156 S. E. 683).
4. The assignments of error, except that dealt with in the first headnote (McMillan v. Spencer, 162 Ga. 659, 134 S. E. 921), are premature, since they relate to interlocutory rulings. Grabowskii v. Gardner, 151 Ga. 30 (105 S. E. 705).

Judgment affirmed.


All the Justices concur.

A. S. Grom, for plaintiffs.
Walker <& Kilbride, E. W. McLwrty, and Stephen Jones, for defendants.